Citation Nr: 1722023	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected osteoarthritis of the left knee, status post total knee arthropathy.

4.  Entitlement to a disability rating in excess of 30 percent for osteoarthritis of the left knee, status post total knee arthropathy prior to August 1, 2008 and in excess of 60 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to a compensable disability rating for bilateral hearing loss disability.
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to October 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The record reveals that the Veteran's claim for entitlement to an increased rating for osteoarthritis of the left knee, status post total knee arthropathy was readjudicated by a March 2013 rating decision wherein the RO increased the disability evaluation for the service-connected disability from 30 percent disabling to 60 percent disabling with an effective date of November 14, 2012.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Additionally, in a January 2015 rating decision, the RO awarded the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and Dependents' Educational Assistance (DEA) and assigned an effective date of November 14, 2012; awarded service connection for surgical scar of the left knee and assigned a noncompensable evaluation effective May 13, 2013; and denied entitlement to service connection for posttraumatic stress disorder (PTSD), acid reflux, fatigue, migraine headaches, difficulty sleeping, sinusitis, gastrointestinal problems to include irritable bowel syndrome, and abnormal weight loss.  In May 2015, the Veteran filed a timely notice of disagreement (NOD) to the January 2015 rating decision regarding the effective date of the TDIU and DEA award, the disability rating of the surgical scar of the left knee, and the denial of service connection for PTSD, acid reflux, fatigue, migraine headaches, difficulty sleeping, sinusitis, gastrointestinal problems to include irritable bowel syndrome, and abnormal weight loss.  In a June 2016 letter, the RO acknowledged receipt of written disagreement.  As the RO has acknowledged receipt of the NOD and the record indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238   (1999) (where an NOD had not been recognized).  A remand of these issues is not warranted in this case. 

The Board notes that the Veteran was previously represented in this appeal by John S. Berry, Esq.  However, in March 2017, John S. Berry withdrew representation of the Veteran as to his claims on appeal.  The Veteran has not since appointed a new representative.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for tinea versicolor and entitlement to increased disability ratings for osteoarthritis of the left knee, status post total knee arthropathy and degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinea versicolor; and in an unappealed February 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the tinea versicolor claim.
2.  The evidence received since the February 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for tinea versicolor.

3.  The Veteran's currently diagnosed lumbar spine disability is not related to his service and is not due to or aggravated by his service-connected osteoarthritis of the left knee status post total knee arthropathy.

4.  The Veteran's bilateral hearing loss disability is currently manifested by no more than level I hearing impairment in the right ear and level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying service connection for tinea versicolor is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2016).

2.  Since the February 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for tinea versicolor; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected osteoarthritis of the left knee status post total knee arthropathy, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability are not met.  See 38 U.S.CA. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a lumbar spine disability and tinea versicolor as well as entitlement to an increased disability rating for a bilateral hearing loss disability.  Implicit in the tinea versicolor claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

The Veteran was provided with the required notice, to include notice with respect to the disability rating and effective-date elements of the claims by a letter mailed in January 2008, prior to the initial adjudication of his claims.  

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records.  

The Veteran was provided VA examinations for his lumbar spine disability in June 2008 and April 2010 with an addendum opinion obtained in March 2016.  He was also provided VA examinations for his bilateral hearing loss disability in April 2008 and November 2012.  The reports of the examinations reflect that the examiners provided an examination of the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination reports contain sufficient information to rate the Veteran's bilateral hearing loss disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Service connection for tinea versicolor

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

Claim to Reopen

The RO denied service connection for tinea versicolor in an August 1995 rating decision because there was no evidence of a disability manifested by tinea versicolor.  The Veteran did not appeal the denial of the tinea versicolor claim and new and material evidence was not associated with the claims folder within one year of the rating decision.  The decision therefore became final as to the tinea versicolor claim.  In October 2004, the Veteran filed a claim to reopen the previously denied claim, and in a February 2005 rating decision, the RO continued the denial of the tinea versicolor claim based on the absence of new and material evidence submitted to reopen the claim.  Although the Veteran filed a timely notice of disagreement with the February 2005 rating decision, he did not complete his appeal with the filing of a timely substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case (SOC) in October 2005.  The February 2005 decision therefore became final.  

At the time of the prior final rating decision in February 2005, the record in pertinent part included the Veteran's service treatment records as well as postservice VA treatment records.  The Veteran's August 1994 separation examination documented multiple hypopigmented areas on the upper torso which was probable tinea versicolor.  Postservice treatment records were absent complaints of or treatment for tinea versicolor.       

As the February 2005 rating decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a current tinea versicolor disability that is related to service.  

In reviewing the evidence added to the claims folder since the February 2005 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the current medical evidence documents treatment for a skin disability to include tinea pedis and tinea manus.  See, e.g., VA treatment records dated May 2007 and June 2012.  As indicated above, the Veteran's previous claim was denied in part because there was no evidence of tinea versicolor.  As the new evidence now indicates a skin disability that may be related to tinea versicolor, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for tinea versicolor is reopened.  

VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section below.

Service connection for a lumbar spine disability

The Veteran contends that he has a lumbar spine disability related to his service and alternatively contends that his lumbar spine disability is secondary to his service-connected osteoarthritis of the left knee status post total knee arthropathy.




Pertinent legal criteria

The law and regulations pertaining to service connection on a direct basis have been set forth above and will not be repeated here.

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Presumptive service connection

The record does not reflect medical evidence showing any manifestations of arthritis of the lumbar spine during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis until 2007 (more than 10 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Shedden, supra.

As to current disability, the competent and probative evidence of record documents diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.  See, e.g., the June 2008 VA examination report.  

Turning to in-service incurrence of an injury or disease, the Veteran contends that he has a lumbar spine disability that is related to his service.  Service treatment records dated in August 1985 show that the Veteran reported back pain upper to lower.  He stated that the pain started 2 days earlier and he reported that he had been lifting heavy parts at work.  The examiner noted mild/moderate tenderness between scapulae and the assessment was muscle spasm back pain.  Another August 1985 treatment record dated the same day shows documents the Veteran's complaints of back pain to the left shoulder are and up to the neck for 1 day without trauma.  It was noted that he had been given aspirin and heating pad the day before.  The examiner indicated that there was pain without radiation to leg or legs below knees and with radiation to the neck with range of motion of the neck without history of direct back injury for 72 hours.  He was assessed with T1-3 back pain.  The remainder of his service treatment records are absent of complaints of or treatment for a back disability or symptoms associated therewith.    

Turning to nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current lumbar spine disability is related to his service.

Specifically, the Veteran was afforded a VA examination in June 2008.  The VA examiner considered the Veteran's medical history, to include his in-service treatment for upper back pain (T1-T3) radiating to the left shoulder without apparent injury in August 1985.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbar spine and concluded that it is less likely than not that the Veteran's lumbar spine disability is related to service, in particular the treatment for back pain.  The examiner's rationale for his conclusion was based on his finding that the Veteran's in-service back treatment and assessment was for his upper back whereas his present complaints are related to his lower back.  As such, the examiner opined that the current low back complaints are not related to the in-service treatment for upper back pain, in particular the T1-3 area noted in the service treatment records.  

The June 2008 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with a lumbar spine disability for more than 10 years after active service.  The examiner also noted the Veteran's in-service treatment for back pain which he determined to be less likely as not related to his current degenerative disc disease and degenerative joint disease of the lumbar spine.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion as to the finding that the lumbar spine disability is not related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, such as pain, has presented no clinical evidence of a nexus between his current lumbar spine disability and service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current lumbar spine disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has this medical training required to render medical opinions, the Board must find that his contention with regard to a nexus between his lumbar spine disability and service to be of minimal probative value and outweighed by the objective evidence of record which does not support such a finding.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he has had a lumbar spine disability continually since service, as mentioned above, the first postservice evidence of complaint of, or treatment for this disability is more than 15 years after the Veteran left service in October 1994.      

The Board finds that the probative value of the Veteran's current statements regarding a continuity of low back symptomatology since service are outweighed by the remainder of the evidence of record.  In particular, the Veteran's August 1994 retirement examination which revealed a normal spine examination as well as the June 2008 VA examination outweigh any assertion that his current lumbar spine disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a lumbar spine disability for more than 10 years after his separation from service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, the preponderance of the evidence does not demonstrate a nexus, and the Veteran's claim must be denied on this basis.

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine See, e.g., the June 2008 VA examination report.  Additionally, the Veteran is currently service-connected for osteoarthritis of the left knee status post total knee arthropathy.     

Turning to nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current lumbar spine disability is due to or aggravated by his osteoarthritis of the left knee status post total knee arthropathy.
Specifically, a VA examiner opined in an April 2010 report after review of the Veteran's medical history that it is less likely than not that the Veteran's current lumbar spine disability (degenerative disc disease and degenerative joint disease of the lumbar spine) is due to his left knee disability.  The examiner's rationale for his conclusion was based on his finding that the Veteran has degenerative disc disease and degenerative joint disease of the lumbar spine that are consistent with the aging process.  Also, there was not a link of the degenerative changes with a change in gait or weight bearing related to the left knee disability.  Additionally, in another VA medical opinion dated March 2016, a VA examiner concluded after review of the Veteran's medical history that it is less likely than not that the Veteran's current lumbar spine disability is permanently aggravated beyond its natural progression by the left knee disability.  The VA examiner also reported that the Veteran's current lumbar spine disability is due to the aging process but also noted the Veteran's obesity as the etiology.  There was no medical evidence of record to indicate otherwise.  Moreover, there was no anatomic or pathophysiologic relationship between left knee osteoarthritis status post total knee arthropathy and lumbar degenerative joint and disc disease.    

The April 2010 and March 2016 VA medical opinions were based upon thorough review and analysis of the Veteran's entire history.  See Bloom, supra.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion as to the finding that the lumbar spine disability is not related to service-connected left knee disability.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a), supra.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, including pain, has presented no probative clinical evidence of a nexus between his lumbar spine disability and his service-connected osteoarthritis of the left knee status post total knee arthropathy.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected left knee disability.  That is, the Veteran is not competent to opine on matters such as the etiology of his current lumbar spine disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his lumbar spine disability and service-connected left knee disability to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his lumbar spine disability and his service-connected osteoarthritis of the left knee status post total knee arthropathy, that is of a weight that is at least equal to the evidence that is against such a finding.  The Veteran's claim fails on this basis.  

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected osteoarthritis of the left knee status post total knee arthropathy.  The benefit sought on appeal is accordingly denied.



Higher evaluation for bilateral hearing loss disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2016).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2016); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2016).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

The Veteran seeks entitlement to an increased disability rating for his bilateral hearing loss disability, which is currently evaluated as noncompensable (zero percent disabling) under 38 C.F.R. § 4.86(a) (2016).  

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

A VA audiological evaluation dated October 2007 noted the Veteran's difficulty hearing his spouse and children as well as when watching television and when at church and the grocery store.  The VA audiologist reported that audiometric testing revealed essentially similar pure-tone results to a VA audiological examination dated August 2005.  

The Board notes that the August 2005 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
45
55
45
40
LEFT
10
55
65
55
46.25


Speech discrimination scores at that time were 94 percent in the right and left ears.  This examination yielded a numerical designation of I in the right ear (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (42-49 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Veteran was afforded a VA audiological examination in April 2008.  He reported that he wore hearing aids with successful results.  He denied recreational noise exposure.    


	(CONTINUED ON NEXT PAGE)



The April 2008 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
50
45
41.25
LEFT
15
65
65
40
46.25


Speech discrimination scores at that time were 94 percent in the right and left ears.  This examination yielded a numerical designation of I in the right ear (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (42-49 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Veteran was provided another VA examination in November 2012.  The examination revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
50
50
43.75
LEFT
20
65
65
55
51.25


Speech discrimination scores at that time were 96 percent in the right ear and 90 percent in the left ear.  The VA examination yielded a numerical designation of I in the right ear (42-49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and a numerical designation of II for the left ear (50-57 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 (2016) [exceptional patterns of hearing impairment].  However, the Veteran's hearing loss disability does not meet the criteria under that section.  More specifically, the Veteran's hearing tests do not show a result of 30 dB or less at 1000 Hz and a result of 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  The Veteran also does not meet the criteria for 38 C.F.R. § 4.86(a).  Each of the four specified frequencies are not all 55 dB or more in either ear in any audiological examination.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  Indeed, the Veteran has reported that he has difficulty hearing other people such as his spouse and children as well as the television.  He also noted having difficulty hearing when at church and has reported a humming noise and sensitivity to loud sounds.  See a VA treatment record dated October 2007.    

The Board has considered the statements made by the Veteran regarding his hearing loss.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reported he has difficulty hearing others and has difficulty hearing when at church and the grocery store.  The current noncompensable rating for bilateral hearing loss under Diagnostic Code 6100 are specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the zero percent disability rating for the bilateral hearing loss disability: 60 percent for osteoarthritis of the left knee status post total knee arthropathy, 10 percent for tinnitus, 10 percent for right knee degenerative joint disease, noncompensable for right foot plantar fasciitis with calcaneal spur, and noncompensable for surgical scar of the left knee.  The Veteran has at no time during the period under consideration indicated that his service-connected bilateral hearing loss results in further disability when looked at in combination with these other service-connected disabilities such that the rating criteria are inadequate.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's bilateral hearing loss disability which results in the inability to hear others.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, as discussed above, the Veteran is currently in receipt of TDIU and has appealed the assigned effective date of the award.  


ORDER

The claim of service connection for tinea versicolor is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected osteoarthritis of the left knee, status post total knee arthropathy is denied.

Entitlement to a compensable disability rating for bilateral hearing loss disability is denied.

REMAND

As to the right knee degenerative joint disease and osteoarthritis of the left knee status post total knee arthropathy claims, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the report from the Veteran's most recent VA examination of record dated August 2014.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  When adjudicating this claim the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.      

With respect to the Veteran's claim of entitlement to service connection for tinea versicolor, the Board notes that in McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board observes that the medical evidence indicates that the Veteran currently suffers from a skin disability that may be related to tinea versicolor, in particular tinea pedis and tinea manus.  See, e.g., VA treatment records dated May 2007 and June 2012.  The Board further notes that the Veteran's service treatment records document a finding of multiple hypopigmented areas on the upper torso which was probable tinea versicolor on his August 1994 separation examination.  The remainder of his service treatment records is absent complaints of or findings of tinea versicolor.  Further, the Veteran has indicated that he has had symptoms related to tinea versicolor since his discharge from service.  VA has not obtained a medical opinion as to whether the Veteran has tinea versicolor that is related to service.  In light of the foregoing, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether he has tinea versicolor that is related to service.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records and associate them with the claims file.

2. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of service-connected right knee degenerative joint disease and osteoarthritis of the left knee, status post total knee arthropathy.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his current claimed tinea versicolor.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following:

a. Identify whether the Veteran currently has tinea versicolor.  In determining such, the examiner should address medical records documenting treatment for tinea pedis and tinea manus.  See, e.g., VA treatment records dated May 2007 and June 2012.  

b. If the Veteran has tinea versicolor, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current tinea versicolor is related to his active service, to include the notation on his August 1994 separation examination of multiple hypopigmented areas on the upper torso which was probable tinea versicolor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


